Citation Nr: 0204838	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  




This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  By rating decision dated 
in September 1996, the RO granted service connection for PTSD 
and assigned a 100 percent disability evaluation from 
February 2, 1996 and assigned a 10 percent evaluation from 
June 1, 1996.  The RO, by rating decision dated in March 
1997, increased the evaluation for PTSD to 50 percent.  By 
rating decision dated in August 1997, the RO granted total 
disability individual unemployability (TDIU), effective in 
June 1996.  

This case has previously been before the Board.  In February 
1999, the Board remanded the case to the RO for further 
development.  The case has been returned to the Board.  


FINDING OF FACT

The veteran's PTSD is currently manifested by total 
occupational impairment.


CONCLUSION OF LAW

PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996), 
and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective since 
November 7, 1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA inpatient records, dated from February 1996 to May 1996, 
show a global assessment of functioning (GAF) score of 70.  A 
February 1996 record notes that the veteran had a positive 
relationship with his children and that he was marginally 
employable, but chronically unemployed.  
The diagnoses were as follows:

Axis I	PTSD, chronic, evinced by survivor guilt, 
emotional numbing, distrust, bitterness, 
dysphoria, isolation, avoidance, 
hypervigilance, recurrent intrusive images, 
memories and nightmares of Vietnam combat and 
casualties, and a sense of a foreshortened 
life; cocaine dependence
Axis II	Borderline personality disorder with 
impulsive, narcissistic, stubborn, rebellious, 
and self-defeating traits
	Axis III	Aseptic necrosis of the head of the left femur
			Degenerative joint disease of the low back
	Axis IV	Catastrophic, Vietnam
Axis V	Unemployed, conflict with significant other, a 
need for inpatient treatment of PTSD and 
cocaine dependence

In a statement in support of the claim, received in December 
1996, the veteran stated that he had increased symptoms of 
PTSD.  He noted the symptoms, to include flashbacks, 
depression, sleep disturbance, and nightmares.  

On VA examination in March 1997, the veteran reported that 
since his wife had left him, he had been sharing a house with 
his mother and children.  He stated that he stayed in his 
room most of the time so as to avoid having difficulty with 
people.  The report of examination notes that he was on house 
arrest as a result of fight with his wife, wherein the police 
had been called.  The report of examination notes that he had 
had increasing difficulties, especially since having 
undergone therapy in the stress unit, as it had opened old 
wounds.  He stated that he had begun reacting to noise by 
throwing himself on the floor and that he had been having bad 
dreams related to Vietnam.  He described one particular dream 
in which the dead body of a close friend who had been killed, 
fell on top of him.  He related another dream in which he had 
to "play dead" among dead soldiers in order to survive the 
enemy.  

An examination reflected a pleasant and relaxed individual.  
The examiner noted that he was wearing a hat during the 
entire examination.  The report of examination notes that he 
described himself in a coherent and relevant manner without 
any particular hesitations.  His mood seemed to be within 
normal limits and his affect was appropriate.  Content of 
thought indicated problems related to his Vietnam experience, 
in the form of nightmares, hypervigilance, and flashbacks 
triggered by noises.  Cognitive function was noted to be well 
preserved.  He showed only superficial insight into his 
problems and his judgment appeared to be fair.  The diagnoses 
were:

	Axis I		A.	PTSD
			B.	Cocaine dependency in remission for one 
year
			C.	Alcohol dependence, episodic
	Axis II		Personality disorder, borderline
	Axis III 		Deferred
	Axis IV		Moderate
Axis V	GAF of 56; and 56 for the past 12 months

VA hospital records, dated from June to July 1997, show that 
the veteran reported increased feelings of depression and 
anger, and of increased difficulty with sleep.  He was noted 
to be tense but cooperative.  The examiner reported that he 
was depressed, but that there was no evidence of psychosis or 
cognitive impairment.  He denied suicidal or homicidal 
ideation.  The diagnoses were as follows:

	Axis I		PTSD
	Axis II	No diagnosis
	Axis III	Lower back pain; status post-knee injury
Axis IV	Chronic combat-related stressors and recent 
stressor of being on community control (house 
arrest) for a physical altercation with a 
police officer.  
	Axis V	GAF of 30

The examiner noted that the prognosis was fair.  He stated 
that the veteran was not employable.  

VA hospital records dated in March 1998, reveal that the 
veteran's affect was restricted and that his mood was 
depressed.  The examiner noted that there was vague suicidal 
ideation.  There was no evidence of psychotic thought content 
or process.  There was no evidence of cognitive deficit.  He 
had fair insight into his problems and his judgment was 
intact.  The diagnoses were as follows:

	Axis I		PTSD
Polysubstance abuse
	Axis II	No diagnosis
	Axis III	Chronic low back
			Status post knee injury
	Axis IV	Chronic combat-related stressors
	Axis V	Admission GAF of 35, discharge GAF of 45

VA outpatient treatment records, dated from July 1995 to 
February 1999, reveal that that veteran attended group 
therapy.  In a November 1997 record of treatment, the veteran 
relayed that when him mother had a house full of relatives 
over for the holidays, he was happy to have his own room for 
times when he needed to diffuse the stress of crowds and 
noises.  A January 1998 record of treatment notes that he 
actively participated and presented in an open, honest 
manner, relating easily to several drug users and other 
veterans.  The examiner noted that he often rationally took a 
look back at many year of his life spent incarcerated, using 
drugs to cover up his deep-seated traumatic experiences.  The 
examiner noted that he had been married for eight months and 
was struggling with financial and behavioral problems related 
to raising three sons.  The veteran related that therapy had 
helped him to heal and grow, and that he wanted to improve 
his quality of life and continue to work on being a positive 
role model to his sons.  The impression was PTSD. 

On VA examination in April 1999, the examiner noted that the 
veteran had been married for the past year and that he was 
living in his wife's home.  He reported that he had his own 
car and a driver's license.  He was noted to have about nine 
months of probation left.  The report of examination notes 
that he spent his time picking up and assembling bicycles and 
giving them to children.  He stated that he loved to sleep, 
generally arising between 12:00 p.m. and 1:00 p.m.  The 
report notes that he spent most of his time in bed, because 
of emphysema, and constant back, hip, and shoulder pain, and 
watched television and listened to the radio, sleeping off 
and on throughout the day.  He conveyed that his wife 
prepared his dinner and usually served it to him in bed.  He 
stated approximately once per week they would go out to 
dinner and that he attended church on Sunday.  He related 
that he had only two friends that he felt he could trust, but 
noted that he did not seem them regularly.  The report notes 
that he last worked in 1991, as a surveyor.  

The veteran reported that he did not feel normal, but like a 
freak, noting that people were uncomfortable around him and 
anxious to get away from him.  He conveyed that he had 
trouble controlling his anger and stated that he was full of 
anger, noting that he was sure that he could kill with no 
feelings or remorse.  He indicated that he was unable to 
communicate with anyone, including his wife and children.  He 
related that in order to avoid trouble with people, he 
isolated himself, staying in his room, in his bed.  

The examiner reported that his mood was cooperative but 
somewhat hostile toward life in general.  He was oriented to 
person, place, and time.  He dined knowing why he was being 
evaluated.  His attention and concentration were mildly 
impaired in that he was able to repeat only four digits 
forward and three backward.  His short-term memory indicated 
mild to moderate impairment.  His long-term memory was 
intact.  His fund of knowledge was consistent with his 
educational background and his intelligence was judged to be 
below average to average.  He was not really in touch with 
current events in the news and stated that he did not like to 
read the newspaper or follow the news because it was all bad 
news.  He was able to do simple mental calculations.  His 
thinking tended to be concrete.  He showed gross problems in 
judgment, especially in his ability to judge right from wrong 
on moral issues.  His insight was fair.  He described what he 
perceived to be visual hallucination, but the report notes 
that they really did not seem to be psychotic in nature.  He 
stated that he saw things peripherally moving.  He denied 
auditory hallucinations.  There was no evidence of any 
thought disorder.  He reported suicidal ideation from time to 
time.  The report of examination notes that one week prior to 
the examination, he had been taken to the hospital because he 
had been having suicidal thoughts.  The diagnoses were as 
follows:

	Axis I		PTSD
Polysubstance abuse
Axis II	Personality disorder, not otherwise specified, 
with borderline and antisocial features
Axis III	Deferred
Axis IV	Exposure to combat
Axis V	GAF of 52

The report of examination notes that the GAF reflected 
moderate symptoms of PTSD, which affected both his social and 
occupational functioning.  His interpersonal skills were 
noted to be lacking, and adversely affecting his ability to 
cooperate and/or work under supervision.  The examiner stated 
that his characterological difficulties interfered with his 
judgment.  Substance abuse was noted to exacerbate his 
symptoms.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2001).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the July 1996, September 1996, and March 1997 rating 
decisions of the reasons and bases for the determinations.  
He was further notified of this information in the December 
1996 and August 1997 supplemental statements of the case.  
The Board concludes that the discussions in the July and 
September 1996 and March 1997 rating decisions, as well as in 
the supplemental statements of the case, which were all sent 
to the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in March 2002, the veteran was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim in compliance with 38 C.F.R. § 3.103 
(2001) and VCAA.  There are VA examinations and opinions of 
record, to include a VA examination report dated in April 
1999, VA hospital records dated from February to May 1996, 
June to July 1997, and in March 1998, as well as VA 
outpatient treatment records.  38 C.F.R. § 3.326(b).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The Board notes that in view of the fact that the veteran's 
claim is herein granted, any deficiencies in regard to VCAA, 
to include the relevant provisions pertaining to notice and 
assistance, are harmless.  

Analysis

In the July 1996 rating decision on appeal, the RO reviewed 
the veteran's claim for PTSD under the old rating criteria 
for mental disorders.  The criteria for mental disorders were 
amended in November 1996.  In the March 1997 rating decision, 
the RO increased the evaluation for PTSD under the new 
criteria.  When a regulation changes after a claim has been 
filed but before the appeal process has been completed (which 
would apply here), the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of a mental disorder 
met one of the three criteria (of the old criteria), a 100 
percent rating was required.  The old criteria for a 
disability evaluation of 100 percent are as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since the 
veteran meets at least one of the three criteria for a 100 
percent evaluation.  The evidence has established that the 
veteran is either socially isolative or demonstrably unable 
to obtain or retain employment.  Thus, in accordance with 
Johnson, supra, the Board grants an evaluation of 100 percent 
for the veteran's PTSD for the entire appeal period.  
Johnson, 7 Vet. App. at 99.

The veteran has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Although the GAF 
scores have ranged from 30 to 70, the Board must review the 
matter with a longitudinal perspective.  The determination in 
this matter is supported by the numerous GAF scores of 30, 
35, 45, 52, 56, and 70 assigned to the veteran's PTSD 
symptomatology.  The Board concludes that the condition has 
not changed and a uniform rating is warranted.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  
The Board notes that the veteran was assigned a GAF score of 
70 in February 1996 and 56 in March 1997 and 52 in April 1999 
by VA examiners; however, the Board finds that the evidence 
supports a finding that that the GAF score of the veteran's 
PTSD symptomatology has been above and below 50 on a fairly 
equal basis.  

It must be noted that some of the examiners who entered the 
GAF scores of 52 to 70 had less time in which to formulate 
opinions.  The examiners who entered lower GAFs tended to 
have an extensive period of time in which to formulate a 
medical judgment. For example, the February 1996 VA examiner 
who assigned a GAF score of 70, also recommended additional 
hospitalization for PTSD.  

Additionally, there is evidence supporting the veteran's 
contentions regarding unemployment.  The record reflects that 
the veteran has been unemployed since 1991.  The RO 
determined that he was unemployable with a grant of TDIU 
effective in June 1996.  The July 1997 VA examiner 
specifically stated that the veteran was not employable.  
Other evidence reflected that he was marginally employable.

In addition, he has consistently reported PTSD symptoms, and 
the Board is satisfied that the veteran clearly has shown 
that his ability to establish or maintain effective or 
favorable relationships with people, including his children, 
is severely impaired.  In this regard, there is considerable 
evidence of family discord, to include incidents of 
threatening and violent behavior.  In fact, the Axis I 
diagnosis in February 1996 and May 1996 was isolation.  The 
Board notes that the evidence shows a severe cocaine and 
alcohol addiction.  The April 1999 VA examiner specifically 
stated that substance abuse exacerbated his PTSD symptoms.  
Accordingly, the Board finds that a 100 percent rating is 
warranted for PTSD.  


ORDER

A 100 percent evaluation for PTSD is granted for the entire 
appeal period, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

